RANDALL, C. J.,
delivered the opinion of the court,
This is an appeal, in form, from the order or judgment o'f the Circuit Court of Duval county, sustaining a demurrer to a “replication to defendant’s two last pleas.” There is a plea standing not disposed of. The action was ejectment. This appeal was entered in June, 1870, and the record does not disclose any final judgment.
This court has always and repeatedly held, that in a suit at law no appeal would lie except from a final judgment. This appeal must therefore be dismissed. .
Ordered accordingly.